Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Allowable Subject Matter

Claims 1-4, 6, 10-12 and 22-28 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a battery pack comprising: a secondary battery that supplies electric power to a flying object; a sensor that outputs a measurement value related to a force applied to the secondary battery or a periphery of the secondary battery; and a control device, wherein the control device includes a determination unit that determines a danger level of the secondary battery based on the measurement value of the sensor, wherein the control device includes a control unit that controls discharge performed by the secondary battery so that residual energy of the secondary battery is exhausted in a case where the danger level of the secondary battery is equal to or higher than a predetermined danger level, wherein the control unit outputs the electric power of the secondary battery to a load which is different from the flying object in the case where the danger level of the secondary battery is equal to or higher than the predetermined danger level, and wherein the control unit, in a case where the flying object is falling, performs: estimating energy required until the flying object lands; and deciding a magnitude of the electric power to be output from the secondary battery to the load based on a value acquired by subtracting the estimated energy from residual energy of the secondary battery, together will all limitations recited in the independent claim 1, and substantially similar to independent claims 12 and 23.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 12 and 23 are allowed. 

The dependent claims 2-4, 6, 10-11, 22 and 24-28 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-4, 6, 10-12 and 22-28 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851